Citation Nr: 0828187	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-41 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection of a left knee disability claimed as 
secondary to his service-connected right knee disability.  

2.  Entitlement to service connection of a low back 
disability claimed as secondary to the veteran's service-
connected right knee disability.  

3.  Entitlement to an increased disability rating for the 
service-connected right knee muscle injury, post operative, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   Jurisdiction over the matter now 
rests with the Lincoln, Nebraska, RO.  

Procedural History

The veteran served on active duty from July 1987 until April 
1990.  

In May 1990 the RO received the veteran's initial claim of 
entitlement to service connection for right and left knee 
disabilities.  In an October 1990 rating decision, service 
connection of a right knee disability was granted and a 10 
percent disability rating was assigned.  Service connection 
for the left knee disability was denied.  The veteran did not 
appeal.  

In February 2004, the RO received the veteran's claims of 
entitlement to service connection for a back disability 
claimed as secondary to his right knee disability, request to 
reopen his previously denied claim of entitlement to service 
connection for a left knee disability claimed as secondary to 
his right knee disability and entitlement to an increased 
disability rating for his service-connected right knee 
disability.  The July 2004 rating decision denied the 
veteran's claims.  The veteran disagreed with the July 2004 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2005.

The issue of entitlement to an increased disability rating 
for the veteran's service-connected right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  The October 1990 rating decision denied the claim of 
entitlement to service connection for a left knee disability.  

2.  Evidence added to the file since October 1990 relates to 
current disability and nexus between the left knee and right 
knee disabilities, elements that were previously 
unestablished, as such it must be considered in order to 
fairly decide the claim.  

3.  The evidence of record indicates that the veteran suffers 
from a current left knee disability and that this is related 
to his service-connected right knee condition. 

4.  The competent and probative medical evidence of record 
does not include a currently diagnosed back disability.  


CONCLUSIONS OF LAW

1.  The October 1990 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received and the claim 
of entitlement to service connection for a left knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  A left knee disability, osteoarthritis, was incurred due 
to the veteran's service-connected right knee disability.  
38 C.F.R. § 3.310 (2007).  

4.  A back disability was not incurred due to or aggravated 
by the veteran's service-connected right knee disability.  
38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his previously denied claims 
of entitlement to service connection for a left knee 
disability and service connection for a back disability 
claimed as secondary to his right knee disability.   

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claims and render a decision.

The Veterans Claims Assistance Act

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran was provided 
with pre-adjudication notice by a letter dated in March 2004 
, which is clearly prior to the July 2004 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification by a letter dated in March 2006.   
Taken together, these letters informed the veteran of the 
evidence necessary to substantiate a service connection 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the 


need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case. As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding in Quartuccio, supra.

With respect to the new and material evidence claim, the 
Board acknowledges that, during the pendency of this appeal, 
the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
However, for the reasons detailed below, the Board finds that 
new and material evidence has been received to reopen the 
left knee claim.  Thus, any deficiency with respect to the 
notice mandated by Kent has been rendered moot.

The Board also acknowledges that the notice provided to the 
veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, he was 
provided with such information by a notification letter dated 
in March 2006.  This letter reflects that he was apprised of 
the information mandated by Dingess/Hartman.   

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  In view of 
the foregoing, the Board finds that the veteran was notified 
and aware of the evidence needed to substantiate his claims 
decided herein and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

In addition, the duty to assist has also been satisfied in 
this case relative to the issues decided herein.  All 
relevant medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claim; although the veteran originally requested a Travel 
Board hearing, he withdrew that request by June 2007 
correspondence.  Moreover, he was accorded a VA examination 
regarding both claims in June 2004.   Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

Pertinent law and regulations

The following pertains to both issues being decided on the 
merits, the request to reopen the previously denied claim of 
entitlement to service connection for a left knee condition 
and entitlement to service connection of a back disability, 
each claimed as secondary to the service-connected right knee 
disability.  



Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

1.  New and material evidence to reopen previously denied 
claim of entitlement to service connection for left knee 
disability secondary to a right knee disability.  

Pertinent law and regulations 

New and material evidence

In general, unappealed RO rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The pertinent regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.   First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the appellant in the development of 
the claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

In an October 1990 rating decision, the RO denied the 
veteran's initial claim of entitlement to service connection 
for a left knee condition.  At the time of the prior final 
denial, the existence of the right knee disability had been 
established; however, current disability of the left knee and 
medical evidence of a nexus between the veteran's left knee 
and service or between the veteran's right and left knee 
disabilities remained unestablished.  

Evidence added to the claims folder since the prior final 
denial includes additional service medical records, the June 
2004 VA medical examination and VA treatment records.  

The June 2004 VA examination report indicated that the 
veteran was suffering from left knee chondromalacia and that 
his complaints were related to knee pain in service.  The VA 
treatment records also indicate that the veteran has a 
current disability of the left knee, arthritis, and further 
includes the treating physician's opinion that the current 
left knee disability is related to increased stress on that 
knee due to the right knee disability.  Both the VA 
examination report and the VA medical records are new and 
material evidence. Neither was of record at the time of the 
prior final denial.  Additionally, the new evidence shows 
that the veteran suffers from a current disability of the 
left knee and that this disability is related to service, 
specifically, to his right knee disability and post-surgery 
complications; that is to say establishes the previously 
unestablished element of the claim.  Accordingly, as new and 
material evidence has been submitted, the claim is reopened.   

As noted above, secondary service connection requires 
evidence of a current disability, a service-connected 
disability and competent medical evidence of a nexus between 
the two.  See Wallin, supra.  As set out above, all three 
elements have been satisfied.  Specifically, the February and 
July 2007 VA medical treatment records establish the 
existence of a current disability and relate the left knee 
disability to the service-connected right knee disability.  
There is no competent medical evidence to the contrary which 
indicates that the veteran's left knee disability is 
unrelated to service.  Accordingly, the criteria for 
entitlement to service connection for a left knee disability, 
osteoarthritis, secondary to the veteran's service-connected 
right knee disability have been met.  The benefit sought on 
appeal is therefore granted.      

2.  Entitlement to service connection for a back disability 
claimed as secondary to the service-connected right knee 
disability. 

The applicable law and regulations have been set out above 
and will not be repeated.  

Analysis

The veteran is also seeking entitlement to service connection 
for a back disability claimed as secondary to the veteran's 
service-connected right knee disability.  Essentially, he 
contends that he suffers from a back disability as a 
consequence of symptoms associated with his right knee 
disability.  

The veteran has not contended, and the evidence does not 
suggest, that the veteran's back disability had its onset 
during service.  The Court in Robinson v. Mansfield, 
21 Vet. App. 545 (2008) found that where neither the veteran 
nor the record raises the theory of entitlement to service 
connection on a direct basis, the Board need not sua sponte 
consider and discuss that theory.  So it is in this case.  
Direct service connection will be discussed no further 
herein.

Secondary service connection requires first that the veteran 
suffer from a currently diagnosed condition.  At the time of 
the June 2004 VA medical examination, an x-ray was conducted.  
The findings were of a normal lumbosacral spine with specific 
findings of no spondylolisthesis, no arthritis and no disc 
abnormalities.  No back disability was diagnosed and the 
examiner determined that the veteran's back complaints were 
limited to subjective reports of pain only.

There is no competent medical evidence to the contrary.  The 
veteran's current VA treatment records also do not include 
treatment for a diagnosed back condition.  To the extent that 
the veteran contends that he suffers from a back disability, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that the applicable 
statutes permitted payment for disabilities existing on and 
after the date of application for such disorders. The United 
States Court of Appeals for the Federal Circuit observed that 
the structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  See 
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability).  Simply put, 
in the absence of proof of present disability there can be no 
valid claim.
Accordingly, in the absence of a currently diagnosed back 
disability, service connection may not be granted.  The 
benefits sought on appeal are therefore denied.  


ORDER

Entitlement to secondary service connection for left knee 
osteoarthritis claimed as secondary to the service-connected 
right knee disability is granted.  

Entitlement to service connection of a back disability 
claimed as secondary to the service-connected right knee 
disability is denied.  


REMAND

The veteran is also seeking entitlement to an increased 
disability rating for his service-connected right knee 
disability.  The veteran's was last afforded a VA examination 
of his right knee in June 2004.  At that time, there was full 
range of motion, no instability and the x-ray evidence failed 
to show arthritis.  However, a July 2007 treatment record 
indicates that the condition of the veteran's right knee has 
changed since the last VA examination.  Specifically, the 
veteran had begun to seek regular treatment, use prescription 
medication to control his symptoms and also to use a knee 
brace to manage pain and instability.  Further, the record 
strongly suggests additional degenerative changes and notes 
the onset of arthrosis.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].  Accordingly, the veteran must be 
afforded a new examination to determine the current severity 
of his service-connected right knee disability.  38 U.S.C.A. 
§ 5103A(d).

In addition to the foregoing, the Board observes that the 
Court recently issued a decision in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) regarding the 
information that must be provided to a claimant in the 
context of an increased rating claim.  As a remand is already 
required in this case, the Board is of the opinion that the 
RO/AMC should determine in the first instance whether the 
veteran has received adequate notification pursuant to this 
holding.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
with adequate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notification regarding increased 
rating claims as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Copies of treatment records (VA and 
non-VA), covering the period from February 
2003 to the present, should be obtained 
and associated with the claims file.

3.  Schedule the veteran for a VA 
examination to determine the present 
severity of his service-connected right 
knee disability.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
conjunction with the examination.  
Examination findings should conform to 
pertinent rating criteria.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, the RO/AMC 
should again review the record and 
readjudicate the veteran's claim.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


